Citation Nr: 0840899	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  08-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).

2.  Whether the effective date assigned for PTSD was clearly 
and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1965 to November 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2007 rating decision by the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

In an October 2008 written statement (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw the claim(s) pending on 
appeal, including entitlement to an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), and whether the effective date assigned for 
PTSD was clearly and unmistakably erroneous; there is no 
question of fact or law remaining before the Board in these 
matters.


CONCLUSION OF LAW

The appellant has withdrawn his appeal for entitlement to an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder (PTSD), and whether the 
effective date assigned for PTSD was clearly and unmistakably 
erroneous, the Board has no further jurisdiction in these 
matters.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.201, 20.202, 20.204 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw all issues on appeal, further discussion of the 
impact of the VCAA is not necessary.

II. Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a written statement received in October 2008 (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw his claim(s) pending on 
appeal.  Hence, there is no allegation of error of fact or 
law for appellate consideration on these claims.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal on these matters.




ORDER

The appeal seeking entitlement to an earlier effective date 
for the grant of service connection for post- traumatic 
stress disorder (PTSD) is dismissed.  

The appeal seeking to determine whether the effective date 
assigned for PTSD was clearly and unmistakably erroneous is 
dismissed.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


